- Provided by MZ Technologies Table of Contents Exhibit 13.1 Compañía Cervecerías Unidas S.A. Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350) Pursuant to the requirements of Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Sections 1350(a) and (b)), the undersigned hereby certifies as follows: 1. I am the Chief Executive Officer of Compañía Cervecerías Unidas S.A. (the Company). 2. The Companys Annual Report on Form 20-F for the year ended December 31, 2009 accompanying this Certification, in the form filed with the Securities and Exchange Commission (the Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (the Exchange Act); and 3. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: June 11, 2010 /s/ Patricio Jottar Chief Executive Officer
